Title: To Thomas Jefferson from John Trumbull, 22 September 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London Septr. 22d. 1789.

Immediately on receiving your’s of the 16th. I have seen Captn. Colley and his Merchants:—having first ascertain’d that there is no ship here preferable to him for your purpose.—His merchants (one of whom you may know something of, Effingham Lawrence of New York, who procurd Mr. Jay and I believe Doctr. Franklin his Passage out) positively decline permitting the Ship to touch at Havre, as being contrary to the Instructions of the owners in America, and as involving an alteration and advance in the Policy of Insurance, of more value to them than any thing you can offer in compensation:—They agree that she shall touch at Cowes on the  Isle of Wight for you: that every thing convenient to you, even to Wines and if you insist bedding, shall be provided, and whatever baggage you please taken on board: excluding all other passengers:—for 120 Guineas (you see they raise upon the Captain, on account of the possibility of Detention).
I have been on board to satisfy myself of the accommodations:—The Ship’s size is 230 Tons. There are two large staterooms one of which will be perfectly convenient for the two young Ladies, the other for you:—There are quarter galleries, and a very good quarter Deck for walking: she is new and a good sailor. Your objection of the Custom House is obviated at once in this way. You have only on arrival at Cowes to Declare your Baggage at the Custom House for Exportation: you will leave it at the King’s Warehouse untill it is shipp’d on board the Clermont which will be done in this way, without your Cases being even open’d. The Expence of a Packet from Havre to Cowes will certainly not be more than double the usual demand for Crossing from Dieppe, Boulogne, &c. which is 5 Guineas. Probably you will meet a Southampton or Brighton Packet who will take you for the common price.
I really think this the most adviseable thing you can do:—of all that offers from London it is certainly the best and it appears to me from the advanc’d state of the season, that you have no time to Lose.
The Vessell I wrote you of as coming to Havre from Virginia, I find by Lloyd’s List is arriv’d there, but I find likewise that she is not larger than 140 Tons, and her accommodations not good, besides which, as her Owners live in Liverpool, and she commonly goes there for an outward Cargo, there is chance of that at this time. All circumstances consider’d: therefore, I have thot it my duty to act for you as I would do for myself, and to agree for this Ship to take you on board at Cowes:—She will sail from London the 29th. will probably be at Cowes the 3d or 4th. of October and will have orders to wait for you two or three days:—This will give you convenient time to arrive there:—and I inclose you a letter to a House there which will procure you every Civility and assistance the place affords.
I hope what I have done will meet your approbation: and beg that you will have the goodness to write me the moment you receive this, that if your answer should arrive before the ship sails from this, any additional accomodation you may wish may be provided.
I shall sail in the Montgomery for N York about the 10th. Perhaps I may have the happiness to see you for a moment at  Cowes. If you will name the day when you will be there, and the time will permit, I shall certainly have the honor to pay you a visit, if it be but for an hour. With affectionate remembrances to the young Ladies and every wish for your happiness, I remain, Your gratefull

Jno. Trumbull

